780 So. 2d 290 (2001)
John SZUCH, Appellant,
v.
STATE of Florida, Appellee.
No. 4D99-3440.
District Court of Appeal of Florida, Fourth District.
March 14, 2001.
*291 Kimberly S. Daise of Kimberly S. Daise, P.A., Fort Lauderdale, for appellant.
Robert A. Butterworth, Attorney General, Tallahassee, and Joseph A. Tringali, Assistant Attorney General, West Palm Beach, for appellee.
PER CURIAM.
The order denying appellant's post-conviction "Motion for Clarification of Applicability of 775.21" is hereby affirmed. Affirmance is without prejudice to appellant to file a separate civil suit seeking injunctive or declaratory relief from his sexual predator designation and the inclusion of information about his 1993 offenses on the Florida Department of Law Enforcement website. See, Connor v. State, 773 So. 2d 1242 (Fla. 4th DCA 2000); Trovillo v. Florida Dept. of Law Enforcement, 762 So. 2d 1038 (Fla. 5th DCA 2000).
DELL, STEVENSON and SHAHOOD, JJ., concur.